Citation Nr: 0126347	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  94-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical and 
upper back disorder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than February 6, 
1991 for the grant of a 20 percent evaluation for a cervical 
and upper back disorder.

3.  Entitlement to service connection for chronic cephalalgia 
as secondary to a cervical and upper back disorder.

4.  Entitlement to service connection for costochondritis.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to compensation for a low back disorder under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).

7.  Entitlement to compensation for a right and left knee 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
1991).

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1982 to July 
1983.

Initially, the Board of Veterans' Appeals (Board) notes that 
its review of extensive correspondence and statements 
submitted by the veteran in support of his claims reflects 
his intention to seek compensation for his knees and low back 
solely under the provisions of 38 U.S.C.A. § 1151.  
Therefore, the Board's review of these claims will be limited 
to a consideration of entitlement based on those provisions.  
The Board further notes that while the veteran has sought 
service connection for hepatitis and a thyroid disorder, 
these claims were previously denied by the regional office 
(RO) and not appealed, and there is no indication that an 
application to reopen such claims has been developed for 
current appellate review.  Accordingly, these claims are 
referred to the RO for further consideration.  

The Board further notes that in a statement dated in July 
1997, the veteran raised the issue of entitlement to service 
connection for alcoholism and/or disabilities as secondary to 
alcoholism, and that this claim has not been adjudicated by 
the RO.  Consequently, this issue is also referred to the RO 
for appropriate disposition.

The Board also observes that the veteran had three years of 
medical school and other types of medical experience and 
training that may heighten the probative value of his 
opinions in this matter.  Accordingly, as will be shown more 
fully below, the Board finds that his opinions are sufficient 
by themselves to reopen the veteran's claims for service 
connection for a neuropsychiatric disorder, including PTSD, 
and a right eye disorder.  The Board further notes that while 
the evidence is sufficient to warrant entitlement to service 
connection for cataracts of the right eye, it otherwise 
requires the remand of the remaining claims for service 
connection developed on appeal.  The claims for service 
connection for a neuropsychiatric disorder, including PTSD, 
chronic cephalalgia as secondary to a cervical and upper back 
disorder, costochondritis and gastritis will be addressed in 
the Remand portion of this decision.

Finally, while the Board recognizes that the veteran has 
consistently maintained that osteoarthritis and other 
degenerative disorders have not been adequately considered in 
evaluating the status of his service-connected disability, 
the Board would point out that service connection for 
osteoarthritis was previously denied by the RO in January 
1989, and the veteran did not appeal that decision.  
Thereafter, following the RO's denial of a claim for service 
connection for osteoarthritis in July 1993 (the claim was 
adjudicated on a de novo basis rather than a new and material 
basis), the veteran filed a July 1993 statement which could 
be construed as a notice of disagreement with the denial of 
this claim.  However, the record does not reflect that any 
statement of the case had addressed this issue.  
Consequently, the Board finds that it is required to remand 
this issue for the issuance of an appropriate statement of 
the case under Manlincon v. West, 12 Vet. App. 238 (1999), 
and that it is precluded from considering osteoarthritis in 
determining the appropriateness of the current evaluation for 
the veteran's service-connected disability.


FINDINGS OF FACT

1.  The Board, in an August 1987 decision, denied service 
connection for a right eye disorder and for an acquired 
psychiatric disorder.

2.  The evidence submitted since the August 1987 Board 
decision pertinent to the claims for service connection for a 
right eye disorder and for a neuropsychiatric disorder, 
including PTSD, bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claims.

3.  The veteran has cataracts of the right eye which are 
related to his military service.

4.  The veteran's cervical and upper back disorder is 
manifested by some limitation of motion with pain.

5.  A VA Form 21-4138, received on February 6, 1991, has been 
deemed to constitute a claim for effective date purposes, and 
the record discloses Department of Veterans Affairs (VA) 
treatment records dated on and after June 8, 1990 which 
reflect disability consistent with but not greater than 
disability demonstrated as of February 6, 1991.

6.  The veteran has claimed knee and low back disability as a 
result of an intervening cause while at a VA facility for 
treatment purposes, rather than as a result of treatment or 
an examination rendered by the VA.


CONCLUSIONS OF LAW

1.  The August 1987 Board decision which denied service 
connection for a right eye disorder and an acquired 
psychiatric disorder, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).

2.  New and material evidence has been submitted since the 
August 1987 Board decision pertinent to the claims for 
service connection for a right eye disorder and a 
neuropsychiatric disorder, including PTSD, and the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156 (2001).

3.  The criteria for an evaluation in excess of 20 percent 
for a cervical and upper back disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5021, 5290 (2001).

4.  The criteria for an earlier effective date of June 8, 
1990, but not earlier, for a 20 percent evaluation for a 
cervical and upper back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 
3.400 (2001).

5.  The requirements for compensation for bilateral knee and 
low back disability under 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. § 1151, 7104(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Right Eye 
Disorder and a Neuropsychiatric Disorder, Including PTSD

Background

The Board would first note that with the exception of the 
claims for service connection for a neuropsychiatric 
disorder, including PTSD, gastritis, chronic cephalalgia, and 
costochondritis, the issues on appeal have been developed 
pursuant to the guidelines established in the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  First, there is no 
indication that there are any outstanding relevant documents 
or records that have not already been obtained.  In addition, 
the veteran has been placed on notice of the law and 
regulations pertinent to these claims such that further 
notice of this information would be both redundant and 
unnecessary, and the veteran has already been furnished with 
several VA examinations and there are numerous recent 
treatment records to assist the Board in ascertaining the 
status of his service-connected disability.  While the Board 
notes that the Secretary has recently promulgated regulations 
to further implement the guidelines set forth in the VCAA, 
the Board's review of those regulations does not reveal any 
additional notice and/or development requirements that have 
not already been accomplished or that an additional opinion 
is necessary to evaluate these claims.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Moreover, in supplementary 
information provided with the new regulations, it was noted 
that these provisions merely implemented the VCAA and did not 
provide any rights other than those provided by the VCAA.  
Thus, based on all of the foregoing, the Board finds that 
this matter has been sufficiently developed pursuant to the 
VCAA and the regulations promulgated thereto.

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), it was held 
"in order to reopen a previously and finally disallowed 
claim . . . there must be 'new and material evidence 
presented or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychoses become manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has further held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As already noted, 
as a result of the veteran's training in medicine, the Board 
attaches more probative value to his statements regarding 
medical diagnosis and/or relating a medical disorder to 
service.

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Enlistment examination in September 1981 was negative for 
relevant complaints or treatment, however, there was an 
indication of defective vision, presumably related to the 
fact that corrected visual acuity was 20/25.  A private 
medical report directed to the veteran's commanding officer 
in February 1983 reflects that he had treated the veteran for 
hypertension and nervous crises arising out of his mother's 
critical condition.  April 1983 service medical records 
initially note the veteran's complaint of flash burns to both 
eyes, with corrected visual acuity indicated as 20/40 on the 
left and 20/50 on the right.  Two days later, the veteran 
complained of burning and dryness, and following another 
evaluation five days later, the veteran was referred for 
ophthalmological evaluation.  At the end of April, records 
indicate the veteran's report of a history of a severe flash 
burn three to four weeks earlier.  Ophthalmological and slit 
lamp evaluation now was found to demonstrate a cataract in 
the right eye of which the veteran had no knowledge.  
Corrected visual acuity at this time was 20/20.  May 1983 
ophthalmological evaluation revealed that the veteran 
reported decreased visual acuity over the previous seven 
months with itching, burning and dryness, bilaterally, 
throughout the day.  The impression was chorioretinal scar on 
the right secondary to old injury.  

A service medical record entry from June 1983 reflects that 
corrected visual acuity was 20/20 and that the veteran 
continued to complain of itching, burning, dryness and that 
he still had a persistent oily discharge.  The diagnosis was 
blepharitis.

Service medical records further reflect that from May to June 
1983, the veteran complained of neck pain, but separation 
examination revealed negative findings with respect to the 
head, chest, abdomen, viscera, and both psychiatric and 
neurological evaluation.

July 1983 separation examination did reveal abnormal 
evaluation of the eyes and a diagnosis of history of sector 
cataract secondary to old injury.

In a letter dated in November 1983, the veteran indicated his 
intention to drop his studies as a result of a nervous 
disorder, two cataracts on the right eye, and chronic neck 
sprain.  The vision problem was noted to be manifested by 
permanent tears, itching, burning, and blurring, and his 
nervous condition was complicated by anxiousness and 
depressive episodes.

December 1983 VA orthopedic examination again indicated that 
the veteran was a graduate of medicine.  

VA psychiatric examination in December 1983 revealed his 
report of being a "doctor graduate" from Santo Domingo 
(general medicine), and that he worked as a medical clerk in 
Bayamon and in sports medicine.  At this time, it was noted 
that he was studying for the Foreign Graduate examination, 
but was reportedly having problems with concentration.  

A March 1984 rating decision denied service connection for an 
eye disorder, nervous disorder and neck sprain.

A March 1985 accident report form reflects the date of an 
accident as March 19, 1985, and that the diagnosis was 
dysth[y]mic disorder with anxiety features.

In a statement dated in April 1985, the veteran indicated 
that in January 1983, he reported to the fire watch 
department on board the USS Forrestal, and continued in this 
capacity until April 1983, at which time he experienced a 
burning sensation, ardor, itching, watering, blurred vision, 
and purulent secretions.  There was a diagnosis of flash burn 
and he continued to be symptomatic several days later, at 
which time he was scheduled for ophthalmological evaluation 
approximately two weeks later.  The ophthalmologist diagnosed 
cataracts in the right eye and vision defects for which 
glasses were prescribed.  In the afternoon, the veteran was 
examined by Dr. C., who allegedly diagnosed two cataracts in 
the right eye and infection in the palpebral area 
(blepharitis).  The veteran asserted that he continued to 
suffer from ardor, itching sensation, watering, blurred 
vision, acute cephalalgia, and inability to read more than an 
hour.  The veteran noted that in December 1982, his emotional 
and physical condition was affected by his mother's poor 
physical condition, and he described himself as anxious with 
sleep difficulties.  He asserted that in February 1983, he 
was under treatment because of hypertension and a nervous 
crisis and that at the time of his discharge in July of 1983, 
his problem became even more acute with symptoms of nervous 
crisis, hallucinations, anxiousness, depression and sleep 
problems.

A March 1984 private medical report reflects the veteran's 
complaint of aggressiveness problems and a diagnosis of 
adjustment disorder with depression.

Private medical records from the State Insurance Fund for the 
period of March to September 1985 indicate a June 1985 
diagnosis of "Distmic Disorder" with traces of anxiety, and 
it was noted that the issue of whether this was work related 
remained pending until investigation and medical development 
were completed. 

A private medical report from July 1985 reflects that the 
veteran's visual acuity with correction was 20/20 
bilaterally.  Trace lamp evaluation did reveal a cataract on 
the extreme superior of the right eye with a shape, and the 
diagnosis was that the veteran's visual error of correction 
was a light hypermetropia with astigmatism.

September 1985 correspondence from the State Insurance Fund 
reflects that the veteran reported experiencing a nervous 
crisis when unable to gain entry to an office where he later 
learned that the locks had been changed.  It was determined 
that the diagnosis of dyst[hy]mic disorder with anxiety was 
not related to the work-related incident.

In a letter to the RO dated in October 1985, the veteran 
noted that he began to receive psychiatric treatment at the 
end of March 1985, and that for economic reasons, he was 
referred to the State Insurance Fund, which found that his 
problem was not related to his work accident.  Through the 
diagnosis and definition of dsyth[y]mic disorder with anxiety 
disorder, the veteran maintained that his mental condition 
began during his military service.  Proof of this assertion 
was his service medical records and more recent private 
records to be furnished in the near future.  The veteran also 
indicated that he would be sending treatment records relating 
to the condition in the cervical area and cataracts. 

Private medical records from December 1985 relate to 
treatment for a psychiatric disorder.

A January 1986 rating decision denied a claim for service 
connection for hypertension and an application to reopen 
claims for service connection for an eye disorder, nervous 
disorder and neck sprain.

A private emergency room record from February 1986 reflects a 
diagnosis of anxiety for which the veteran was given 
medication.

Private medical records for the period of March to July 1987 
reflect that in March 1987, physical findings included 
anxiety reaction, and this was again diagnosed in July 1987.  

An August 1987 Board decision denied service connection for 
an acquired psychiatric disorder, an eye disorder and 
hypertension, but remanded the issue of entitlement to 
service connection for residuals of neck sprain.  The Board's 
August 1987 decision was the last final denial as to the 
veteran's claims for service connection for an acquired 
psychiatric and right eye disorders.  Evans v. Brown, supra.  

Evidence submitted after the August 1987 Board decision 
includes private and VA medical records and examinations, and 
multiple statements offered by the veteran and members of his 
family.  

Additional private records from October 1987 to March 1988, 
reflect that in October 1987, a history of anxiety was 
reported with certain gastrointestinal problems since the 
previous evening, and the diagnosis was acute gastritis.  

In November 1987, the complaints were noted to include 
anxiety and palpitations and anxiety was diagnosed.  In March 
1988, the diagnosis was viral syndrome/anxiety and the 
veteran was discharged from the hospital with certain 
medications.

Private medical records from January 1989 reflect that 
anxiety neurosis was diagnosed.  

Private medical records from September 1990 reflect that the 
veteran reported anxiety and depression.  In November 1990, 
the veteran reported that he fell and damaged the cervical 
area, and it was also noted that he was very anxious and 
depressed and wanted to be referred to Dr. S. for gastritis 
and a lot of pain in the cervical area.

A December 1990 notice from the Commonwealth of Puerto Rico 
State Insurance Fund reflects that the veteran reported 
developing pain, anxiety, headache and stomach pain in 
connection with activities as a sports coordinator with the 
Department of Recreation in May 1990.  The notice indicated 
that after being evaluated by expert physicians, no evidence 
of conditions was found, and the case was closed.

In a letter dated in October 1991, the veteran asserted that 
for the previous seven years, he had been suffering from 
chronic neck sprain, osteoarthritis, costochondritis, pain in 
the lumbar area, and other disabilities.

Private medical records from October and November 1991 
indicate that the veteran complained of being anxious, chest 
pain, left-sided pain, stomach pain, insomnia and strong 
chest pain.  

VA outpatient records from March 1992 reflect that the 
veteran complained about being unable to fall asleep and 
anxiousness.  The diagnosis was mood disorder (by history).  

In May 1992, additional records received by the RO included 
an October 1987 hospital record reflecting the veteran's 
receipt of medical care for acute gastritis.  Other records 
received at this time included private treatment records 
reflecting periodic treatment for anxiety over the period of 
1985 to 1988.

A VA outpatient record from August 1992 reflects that the 
veteran was anxious about being unable to pay for treatment 
related to possible cancer and chronic hepatitis.  

Private treatment records from October and November 1992 
reflect an early October 1992 diagnosis of major depression 
and that at the end of the month, the veteran reported a 
history of anxiety neurosis and weight loss and there was a 
diagnosis of chronic persistent hepatitis C.  In November 
1992, the veteran complained of problems with his 
concentration, "racing thoughts," and verbosity, and also 
reported insomnia, anxiety, aggressiveness, nervousness, 
"hyperergasia," and malfunction in various activities.  The 
diagnosis was bipolar disorder.

In a letter dated in November 1992, the veteran contended 
that his nervous condition had consistently deteriorated to 
the point he had received medical care for this problem on 
multiple occasions.  He further maintained that the 
subsequent diagnosis of hyperthyroidism in November 1992 
developed as a consequence of his nervous problem.

In December 1992 correspondence the veteran asserted that his 
bipolar disorder began during active service.  In another 
December 1992 letter, the veteran indicated that both his eye 
and psychiatric disabilities originated in service.

A private medical record from December 1992 reflects a 
diagnosis of generalized anxiety disorder, rule out bipolar 
disorder.

A January 1993 Social Security Administration (SSA) private 
psychiatric evaluation report indicates that the veteran 
related the commencement of anxiety with headaches and 
depression during active service.  The diagnosis was atypical 
bipolar disorder.

Additional private and VA medical records received in January 
1993 included a July 1985 private medical record that 
indicated corrected visual acuity of 20/20 bilaterally with 
hypertrophy and astigmatism.  A July 1989 private medical 
record reflects a two week history of dizziness, blurred 
vision, headaches, burning eyes bilaterally.  VA outpatient 
records from April 1991 indicate complaints that included 
blurred vision, and examination was negative except for a 
cataract on the right.

VA outpatient records from January 1993 indicate complaints 
that included a bipolar disorder with onset reportedly in 
1983 and currently asymptomatic, and insomnia for the 
previous three years.  The assessment included a 
musculoskeletal problem which could be secondary to his neck 
condition versus a fibromyositis or somatization secondary to 
nervous condition, and bipolar disorder by history.  

A February 1993 private medical statement reflects that the 
veteran had been hospitalized from December 1992 to February 
1993 and that the final diagnosis was bipolar schizoaffective 
disorder.

VA outpatient records from February 1993 indicate that the 
veteran reported a ten year history of psychiatric treatment.  
It was further noted that the veteran showed a hypomaniac 
clinical set of symptoms, not psychotic, and the diagnostic 
impression was bipolar affective disorder.  

In a statement dated in April 1993, the veteran recalled 
being treated for his nervous condition in 1989.

In a statement from the veteran's father, dated in April 
1993, the veteran's father indicated that the veteran's 
primary disabilities included eyesight and nervous problems.  
He further noted that the veteran had received treatment for 
his psychiatric disorder primarily outside of the VA, on 
which "two occasions his case was not related, since his 
Bipolar Disorder diagnostic was a condition that arose in 
military service."  

A VA outpatient record from the end of April 1993 indicates a 
diagnosis of bipolar disorder.

Private medical records from June 1993 reflect diagnoses that 
included bipolar affective disorder.  Later in the month, it 
was noted that the veteran attended medical school at the 
Dominican Republic from 1977 to 1980 (UAS).  

In June 1993, the RO determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for a nervous disorder and a right eye disability.  

A July 1993 SSA psychiatric evaluation report indicates that 
the veteran indicated that ongoing symptoms of several years 
duration, including recurrent headaches, sleep difficulty, 
anger, irritability, forgetfulness and confusion.  The 
diagnosis was organic personality disorder.

The July 1993 rating decision affirmed that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a nervous disorder and a right eye 
disability.  

In the veteran's July 1993 substantive appeal, the veteran 
contended that he should be service connected for a bipolar 
or nervous disorder, and an eye disorder.  

A VA outpatient record from September 1993 indicates that the 
veteran had a history of bipolar disorder, with current 
complaints of anxiety, insomnia, depression, irritability and 
nightmares.  

A November 1993 VA outpatient record reflects the veteran's 
report of a history of trauma to the right eye with a 
metallic object in 1982 with resulting corneal opacity.  The 
veteran also complained of blurred vision in the left eye and 
the assessment was that the veteran was referred with 
suspected macular degeneration and some cortical lens changes 
on the right probably secondary to trauma.

VA outpatient records from December 1993 reflect that the 
veteran continued to complain of many physical complaints, 
familial problems, insomnia and anxiety, and the assessment 
was that the veteran had a chronic condition that was not 
acutely exacerbated.  Another VA record from December 1993 
reflects that the veteran's corrected visual acuity was 20/25 
bilaterally and that he reported blurred central vision since 
1983, at which time he had worked as a welder for six or 
seven months with unsatisfactory goggles.

In his December 1993 substantive appeal, the veteran 
expressed his contention that service connection was clearly 
warranted for a neuropsychiatric disorder and an eye 
disorder.  

A VA outpatient record from January 1994 indicates that the 
veteran's medical history included a bipolar disorder and 
other conditions.  The veteran further noted the need for 
several more credits to complete his Bachelor of Arts in 
physical education.  

A VA outpatient record from February 1994 indicates that the 
veteran was again reporting that he was anxious with problems 
sleeping and the assessment included chronic mental condition 
not acutely exacerbated.

A VA outpatient record from March 1994 reflects a diagnosis 
of bipolar disorder.  

In statements in support of his claim dated in April 1994, 
the veteran raised the issue of entitlement to service 
connection for PTSD.

An October 1994 VA outpatient record reflects a diagnosis of 
atypical bipolar disorder.  

A VA outpatient record from October 1995 indicates that the 
veteran reported a history of a bipolar disorder and that he 
was without treatment for the previous six months.  The 
diagnosis included bipolar disorder.

A private medical statement from November 1995 indicates that 
the veteran had received treatment from the Adult Outpatient 
Clinic of this facility from February 1984 to November 1995.

A private medical statement from January 1996 reflects 
psychiatric diagnoses of bipolar disorder and chronic 
depression.

A September 1996 VA medical statement indicates that current 
diagnoses included atypical bipolar disease.

Private medical records from February 1998 indicate that the 
veteran had been alerted of a cataract at a VA hospital in 
1983.  Corrected visual acuity was 20/25 and the veteran was 
to be fitted with glasses.

July 2000 statements from the veteran's spouse, daughter and 
son indicate their familiarity with the veteran's mental and 
physical disabilities and their impact on the veteran.


Analysis

A.  Whether New Evidence has been Submitted to Reopen the 
Claims 

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimants than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the November 1993 
statement of the case, and essentially followed the 
appropriate standard in the supplemental statement of the 
case, issued in May 1997.  Moreover, the Board has reviewed 
the evidence received since the August 1987 Board decision 
and, as indicated below, has found that since the veteran is 
apparently a graduate of medical school, his uncontroverted 
medical opinions seeking to link current psychiatric and eye 
disability to military service are sufficient to reopen the 
veteran's claims for service connection for a 
neuropsychiatric disorder and a right eye disorder.  
Accordingly, the Board finds that the claimant has been 
provided the governing regulatory definition of "new and 
material evidence," that the RO's adjudication of the claims 
was consistent with that definition, that this evidence 
qualifies as "new and material evidence" under this 
definition, and that it is therefore not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the August 1987 Board decision and finds that 
it most importantly consists of multiple opinions of the 
veteran.  More specifically, as a medical school graduate, he 
is competent to offer at least some expertise as to a 
relationship between current psychiatric and/or eye 
disability and service.  Consequently, the Board finds that 
the additional evidence and material of record in this case 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Now that these claims are reopened, the notice and 
development provisions of the VCAA and the implementing 
regulations are fully applicable without limitation.  As 
addressed more fully below, while the evidence of record now 
permits the Board to grant service connection for cataracts 
of the right eye, the lack of a contemporaneous in-service 
diagnosis of a psychiatric disorder together with evidence of 
other possible etiology for current psychiatric disability 
requires the remand of the issue of entitlement to service 
connection for a neuropsychiatric disorder, including PTSD.  
This issue will be discussed in the Remand portion of this 
decision.





B.  Decision on the Merits

The Board has reviewed the evidence of record and finds that 
it first reflects the existence of one or more right eye 
cataracts.  To the extent that this medical evidence 
indicates a current finding of right eye disability, the 
Board finds that the initial requirement for a grant of 
service connection for right eye cataracts has been met.

However, for service connection to be granted, it must also 
be demonstrated by way of competent medical evidence that 
such condition was related to service, and the record not 
only demonstrates that cataracts of the right was diagnosed 
in service, the veteran's current medical opinions are found 
to be sufficient to link current right eye cataracts to those 
diagnosed in service.

While the Board is mindful of the fact that the 
contemporaneous service medical records note the right eye 
cataracts as related to an "old injury," this injury is not 
otherwise identified and at that time, the veteran expressed 
no knowledge as to the existence of the cataracts.  Now, he 
has clearly spoken as to this subject and has specifically 
indicated that he had no problems in this regard prior to 
service, and that he believed his existing cataracts had 
their onset in service.  In addition, the Board notes that 
examination of the eye at the time of service entry in 1981 
was negative for pathology other than as related to 
refractive error, and there is clearly an episode of flash 
burn in 1983 that required multiple evaluations.  

In summary, the Board finds that the evidence reflects the 
current existence of right eye cataracts, an in-service 
diagnosis of right eye cataracts, and an uncontroverted 
opinion of the veteran who has at least some medical 
expertise to link such current disability to the in-service 
diagnosis.  Accordingly, giving the veteran the benefit of 
the doubt, the Board finds that service connection for right 
eye cataracts is warranted.  

Although the Board is mindful of the fact that the veteran 
has also sought service connection for other defects of the 
eyes, no other symptom has been associated with a current 
disability, and refractive error of the eyes is not a disease 
or injury in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2001). 


II.  Entitlement to an Evaluation in Excess of 20 percent for 
Service-Connected Cervical Spine Disorder and Upper Back 
Myositis

Background

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The veteran's service-connected disability is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021 for myositis, which is rated based on limitation 
of motion of the affected part as degenerative arthritis, and 
under 5290.  Diagnostic Code 5290 provides for the evaluation 
of limitation of motion of the cervical spine.  Pursuant to 
this Diagnostic Code, where limitation of motion is slight, a 
10 percent evaluation is provided.  Where limitation of 
motion is moderate, an evaluation of 20 percent is provided.  
When limitation of motion is severe, an evaluation of 40 
percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

A review of the history of this disability shows that VA 
general medical examination in November 1983 revealed that 
the veteran's reported history included an accident at a 
shipyard on about May 19, 1983, at which time he sustained 
neck trauma which was treated with medication.  Chest X-rays 
were interpreted to reveal normal findings.  

In a letter dated in November 1983, the veteran indicated his 
intention to drop his studies as a result of certain 
disabilities, including chronic neck sprain.  His neck strain 
was indicated to be manifested by chronic headache and 
muscular, radiating pain to the trapezium muscle area.  

December 1983 VA orthopedic examination again indicated the 
veteran's history of sustaining trauma to the cervical region 
in 1983.  Since then, he reported intermittent pain in the 
cervical region, and headaches, especially with exertion.  
The veteran was noted to be a graduate of medicine.  The 
diagnosis was residuals of trauma to the cervical region, 
which was noted to be manifested by strains and myositis of 
the cervical and paravertebral and trapezius muscles, 
diminished range of motion secondary to trauma, strains and 
myositis, with moderate impairment of the head and neck, and 
c[]ephalalgia, secondary to all of the above.

A March 1984 rating decision denied service connection for an 
eye disorder, nervous disorder and neck sprain.

In a statement dated in April 1985, the veteran gave a 
history of receiving trauma to the front of his head and the 
cervical area on May 18, 1983, for which there was a 
diagnosis of neck sprain.  Two weeks after service, the 
veteran continued to have pain in the cervical area.  

A January 1986 rating decision denied a claim for service 
connection for hypertension and an application to reopen 
claims for service connection for an eye disorder, nervous 
disorder and neck sprain.

A December 1986 private medical record indicates that the 
veteran complained of chest pain and headache, dizziness and 
weakness.  More specifically, the veteran reported pain in 
the right side of the chest and neck since the previous 
evening.  He also reported a history of trauma two years 
earlier.  Examination revealed pain in the costochondral area 
bilaterally.  The diagnosis was costochondritis and musculus-
skeletal pain.

An August 1987 Board decision denied service connection for 
an acquired psychiatric disorder, an eye disorder and 
hypertension, but remanded the issue of entitlement to 
service connection for residuals of neck sprain.

VA medical examination in October 1987 revealed that the 
veteran reported sustaining injuries in service when he fell 
down stairs while on board the USS Forrestal.  At that time, 
he sustained multiple injuries.  These included injuries to 
the neck, and chest for which he was given medication and 
placed on light duty.  At this time, he complained of pain in 
the neck and upper back.

Physical examination of the neck and upper back revealed some 
straightening of the cervical lordosis, and tenderness and 
spasms of the cervical paravertebral and both trapezius.  His 
range of motion exhibited painful and limited movements, with 
flexion at 30 degrees, extension at 20 degrees, and lateral 
bending and rotation between 20 and 40 degrees, bilaterally.  
The chest was found to be tender to pressure at the 
costosternal joints bilaterally.  October 1987 X-rays of the 
costal sternal joints indicated preserved joint space at the 
level of the sternoclavicular and sternomanuvrial joints.  
The diagnosis was cervical and upper back myositis and 
costochondritis.

A May 1988 Board decision granted service connection for a 
neck disability, and a July 1988 rating decision assigned a 
10 percent evaluation for cervical and upper back myositis, 
effective from July 6, 1983, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 and 5021.

A September 1988 statement from the veteran asserts that the 
October 1987 VA examiner additionally provided a diagnosis of 
osteoarthritis and costochondritis, both of which had not 
been fully considered in evaluating his service-connected 
disability.

A January 1989 notice from the RO reflects the denial of the 
veteran's claim for service connection for osteoarthritis on 
the basis the requested medical evidence had not been 
provided by the veteran.  A claim for service connection for 
costochondritis was not adjudicated at this time and the 
veteran did not appeal the denial of service connection for 
osteoarthritis.

A May 1989 private record reflects that the veteran 
complained of chronic neck pain and reported a history that 
included costochondritis.  The assessment was muscular spasm 
of the cervical region.

Additional private and VA records were furnished to the Board 
with a letter from the veteran in November 1990, and the 
Board forwarded those records to the RO, which treated the 
correspondence as a claim for an increased evaluation.  These 
records included VA treatment records from September 1988 to 
August 1990, and private medial records from December 1986 
and August 1990.  The VA records from September 1988 reflect 
that past complaints included cervical and chest pain, and 
the assessment included myositis in the cervical 
paravertebral area bilaterally.  In June 1990, there was an 
assessment of cerviconuchal fibromyositis for the previous 
seven years and in August 1990, the veteran reported a six 
year history of cervical arthritis with neck pain and 
difficulty sleeping due to headaches.  Examination revealed 
limited range of motion and the diagnosis was cervical 
degenerative joint disease (DJD).  A private emergency room 
record from December 1986 reflects that the veteran 
complained of chest pain and headache, dizziness and weakness 
with a reported history of trauma two years earlier. 
Examination revealed pain in the costochondral area and the 
diagnosis was costochondritis, musculus-skeletal pain.  In 
her August 1990 medical report, Dr. C. indicates that the 
veteran reported a history of trauma to the neck after 
falling down a stairway.  Since then, he reported chronic 
cervical pain without radiation to the upper extremities, but 
with frequent numbness of the hands bilaterally.  Physical 
examination revealed limitation in all active ranges of 
motion of the neck due to pain and spasm in both paraspinal 
muscles and trapezius, right worse than the left, and 
cervical X-rays were interpreted to reveal evidence of DJD.

Private medical records from November 1990 reflect the 
veteran's report of falling and damaging the cervical area, 
and that he wanted to be referred to Dr. S. for gastritis and 
a lot of pain in the cervical area.

VA orthopedic examination in December 1990 revealed that the 
veteran reported upper back and neck problems since his in-
service injury in 1983.  At this time, the veteran complained 
of persistent nuchal and upper back pain accompanied by 
persistent headaches and functional limitations.  Examination 
again revealed some straightening of the cervical lordosis 
and tenderness to pressure with spasm in the cervical 
paravertebral and both trapezius.  Flexion was at 30 degrees, 
extension was 30 degrees, lateral flexion was at 10 degrees, 
and rotation was 30 degrees bilaterally.  X-rays were 
interpreted to reveal no evidence of vertebral body 
pathology.  The diagnosis was cervical paravertebral and 
upper back myositis.

A January 1991 rating decision denied an evaluation in excess 
of 10 percent for cervical spine and upper back myositis.

A private medical record from April 29, 1991 (the date on the 
record appeared to originally be either July or September 19, 
1991 but a handwritten notation altered the date to April 
29), reflects that the veteran complained of severe cervical 
and upper back pain with severe stiffness and headaches since 
a few months earlier without evidence of recent trauma.  
Examination revealed very severe muscle spasm and limited and 
painful range of motion of the neck, and severe lumbosacral 
spasm with 40 degrees of bending and painful and tender 
extension.  The impression was chronic "C-D" and lumbar 
synovitis residuals.

A VA outpatient record from August 1991 reflects that the 
veteran was evaluated for cervical and upper back pain.  The 
pain reportedly began in the neck and radiated to the head 
(posterior aspect), shoulder and upper back, and was 
associated with weakness of the arms, cramps and sometimes 
numbness of the hands.  The pain was reportedly worse in the 
morning.  Examination revealed tenderness and decreased range 
of motion in the neck.  Neurological evaluation indicated 
some decrease in sensation in the left arm and forearm and 
the dorsal aspect of both hands.  The assessment was that 
current physical examination did not reveal any spasm or 
myositis.

Private medical records from September and October 1991 
indicate that in September 1991, the veteran complained of 
severe cervical and upper back pain with severe headaches and 
radiations to the upper extremities with numbness and 
weakness of the hands.  Physical examination revealed severe 
spasms and pain, with limited range of motion and shown by 20 
degrees of extension and lateral rotation bilaterally, and 10 
degrees of flexion.  The impression was chronic residuals of 
"C-D' myositis and stiff neck.  In October 1991, the 
veteran's disabilities were noted to include osteoarthritis.  
A medical certificate from later in the month reflects the 
diagnosis of cervical m[y]algia plus discogenic disease and 
radiculopathy.  

In a letter dated in October 1991, the veteran asserted that 
for the previous seven years, he had been suffering from 
chronic neck sprain, osteoarthritis, costochondritis, pain in 
the lumbar area, and other disabilities.

A private medical record from December 1991 reflects that the 
veteran continued to complain of knee and also now had 
cervical and upper back pain.  The history of trauma after a 
fall in 1983 was noted.  Examination of the neck revealed 
very severe spasm and pain with limited range of motion in 
all fashions.  The diagnosis was chronic residuals of "C-D" 
myositis.

Private medical records from February 1992 indicate a 
diagnosis of cervical spasm and low back pain.

A private medical record from April 1992 reflects a diagnosis 
of an acute exacerbation of the "C-D" spine.

VA spine examination in May 1992 revealed a history of neck 
and upper back trauma when the veteran fell down stairs in 
service.  The veteran's complaints included persistent nuchal 
pains, severe, functional limitations, headaches, and a 
sensation of tightness in the area.  Examination of the neck 
revealed cervical lordosis and pain to pressure with spasm of 
a moderate to severe level of the cervical paravertebral and 
upper back musculature.  Movements were noted to be painful 
and limited with extension to 30 degrees, flexion at 30 
degrees, lateral flexion at 30 degrees, and rotation at 45 
degrees, bilaterally.  X-rays of the cervical spine were 
interpreted to reveal mild straightening of the cervical 
lordosis suggesting muscle spasm but an otherwise 
unremarkable examination.  The diagnosis was cervical 
paravertebral and upper back myositis.

VA outpatient records from June and July 1992 reflect that 
the veteran reported chronic back pain for years, and the 
veteran's problems were noted to include neck, thoraco and 
lumbar pain.  The veteran more specifically complained of 
back pain since trauma in 1982.  Pain was described as 
constant and radiating to both shoulders.  Chronic cervical 
and thoracolumbar back pain was found to be probably 
secondary to myositis.  A July 1992 request for prosthetic 
services indicates the disability as chronic cervical 
myositis.

Orthopedic consultation in August 1992 revealed problems that 
included neck pain.  The veteran indicated that he fell in 
service and later in 1990 at a VA hospital with trauma to the 
left knee. 

A September 1992 VA medical statement indicates that the 
veteran had been treated at the San Juan, Puerto Rico VA 
medical center in September 1992 for neck, low back and left 
knee pain.

In a letter dated in November 1992, the veteran contended 
that his neck disorder had worsened.  He further maintained 
that he sustained a fall at a VA hospital in 1990 that 
resulted in a left knee and back problem, and the subsequent 
diagnosis of hyperthyroidism in November 1992 developed as a 
consequence of his nervous problem.

VA outpatient records from January 1993 indicate that the 
veteran's cervical pain was reportedly worse since 1986, with 
the pain radiating into the sides of the neck and back, and 
headaches which could last all day, "as if the head was 
being pulled."  The veteran described old trauma to the 
lumbar area with apparent history of subluxation without 
fracture.  Other complaints included the left knee, bipolar 
treatment with onset reportedly in 1983 and currently 
asymptomatic, hepatitis C, and insomnia for the previous 
three years.  The assessment included a musculoskeletal 
problem which could be secondary to his neck condition versus 
a fibromyositis or somatization secondary to nervous 
condition, and bipolar disorder by history.

VA outpatient records from February 1993 indicate that the 
veteran reported a history of chronic cervical myositis.  

Private treatment records from March 1993 reflect an 
assessment of fibrositis.  

In a statement dated in April 1993, the veteran recalled 
being treated for his neck and upper back in 1983, 1987 and 
1993.

In a letter dated in April 1993, the veteran indicated that 
the pathology in his neck and back had been clearly 
demonstrated to include degenerative joint disease and 
headaches.  

In a statement from the veteran's father, dated in April 
1993, the veteran's father indicated that the veteran's 
primary disabilities included neck and high back complaints.  
He further noted that the veteran had received treatment for 
his psychiatric disorder primarily outside of the VA, on 
which "two occasions his case was not related, since his 
Bipolar Disorder diagnostic was a condition that arose in 
military service."  The veteran's father further contended 
that the veteran sustained a knee injury in 1990 at a VA 
facility which had resulted in knee disability, including 
arthritis.  He also asserted that his mental condition had 
been complicated by hiatal hernia, permanent and chronic 
gastritis, and hepatitis C.

April 1993 VA spine examination revealed that the veteran 
reported a history of neck and back trauma in 1983, with 
continuing complaints thereafter, and that he currently had 
persistent neck and back discomfort with functional use.  
Symptoms were noted to be severe and he was actually using a 
transcutaneous electrical nerve stimulation (TENS) machine.  
Examination of the neck and upper back revealed straightening 
of the cervical lordotic curvature and pain to pressure over 
the vertebra spinous processes and paravertebral musculature 
with evidence of spasms (cervical, paravertebral and upper 
back muscles), with moderate, painful and limited movements.  
Neck flexion and extension were 30 degrees, lateral flexion 
was at 20 degrees, and rotation was 40 degrees bilaterally.  
The diagnosis was cervical paravertebral and upper back 
myositis.

In statements in support of his claims in May 1993, the 
veteran reiterated that his neck and high back disability 
were related to service.  He also asserted that his service-
connected residuals of neck sprain included osteoporosis 
which was a chronic degenerative condition.  Finally, the 
veteran maintained that at the time of his orthopedic 
examination in April 1993, the examiner had not adequately 
noted the veteran's complaints of pain.

Private medical records from June 1993 reflect diagnoses of 
cervical and lumbar myositis.  Later in the month, the 
veteran continued to complain of neck and low back pain.  
Examination of the lumbar and cervical spine revealed 
tenderness to palpation bilaterally.  The ranges of motion 
were all noted to be painful with lumbar spine flexion at 45 
degrees and the veteran avoiding extension of the cervical 
spine.  Cervical spine X-rays were interpreted to reveal a 
bone lesion but no fracture or spondylosis, and lumbar X-rays 
indicated L5 sacralization but were otherwise negative.  The 
assessment was cervical/low back pain.

In July 1993, the RO denied service connection for 
osteoarthritis, but granted a 20 percent evaluation for 
service-connected cervical spine disorder and upper back 
myositis, effective from February 6, 1991, the date of the 
veteran's claim to reopen.

In the veteran's July 1993 substantive appeal, the veteran 
contended that his chronic neck strain should be evaluated at 
more than 20 percent, and that an increased evaluation should 
apply from 1987. 

In his December 1993 substantive appeal, the veteran 
expressed his contention that his service-connected 
disability had neither been sufficiently evaluated nor 
properly evaluated from the earliest appropriate date.  

In January 1995, the veteran provided the RO with an article 
concerning neck and shoulder disorders.

VA outpatient records from August to December 1997 reflect 
that in August 1997, there was a diagnosis of back pain, 
tension headache, and cervical myositis.  Orthopedic 
consultation revealed the veteran's report of chronic back 
pain for approximately the last 12 years and it was noted 
that range of motion of the neck was decreased due to pain in 
all directions.  The assessment included cervical spasms and 
myositis in the trapezius and sternoclavicular area.  In 
September 1997, there was a diagnosis of chronic low back 
pain and cervical and upper trapezius muscle myositis.  In 
October 1997, the veteran again complained of neck pain but 
examination showed full range of motion of the neck.  
December 1997 evaluation of the veteran's myositis revealed 
full range of motion in the upper extremities and full active 
range of motion in the neck.


Analysis

The Board has reviewed the evidence related to the veteran's 
cervical and upper back disorder, and first finds that the 
veteran's disability has been predominantly manifested by 
symptoms that do not warrant an evaluation in excess of 20 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5021, and in 
turn, Diagnostic Code 5290.  More specifically, May 1992 VA 
examination did reflect findings of cervical lordosis and 
pain to pressure with spasm of a moderate to severe level of 
the cervical paravertebral and upper back musculature, and VA 
examination in April 1993 revealed moderate, painful and 
limited movements, and the Board is in agreement that such 
findings justified a 20 percent but not greater evaluation 
for the veteran's service-connected disability.  However, the 
Board further notes that examination findings thereafter 
demonstrated not more than the same level of disability.  In 
this regard, although VA outpatient record from August 1997 
revealed that cervical spine range of motion was decreased 
due to pain in all directions, more detailed findings 
obtained in October 1997 reflect that examination showed full 
range of motion of the neck.  Similarly, December 1997 
evaluation of the veteran's myositis revealed full range of 
motion in the upper extremities and full active range of 
motion in the neck.  

In summary, the Board has examined the various limitation of 
motion findings demonstrated in the record, and finds that 
all ranges are not sufficiently restricted and/or painful to 
warrant the 40 percent evaluation for severe limitation of 
motion under Diagnostic Code 5290, and this is further 
supported by the most recent VA outpatient records which 
found virtually full range of motion in the upper extremities 
and neck area.  38 C.F.R. §§ 4.40, 4.45.  Thus, the Board 
finds that pain which is related to functional use has 
already been incorporated into the current 20 percent 
evaluation and can not serve as the basis for an even higher 
rating.

As was noted earlier, a claim for service connection for 
osteoarthritis was previously denied and has not been 
developed for current appellate review.  Thus, the Board is 
currently precluded from considering whether the evidence 
substantiates the existence of such disability in association 
with service-connected disability and/or whether such 
disability warrants a separate or increased evaluation.

In addition, while a medical certificate from October 1991 
contains the diagnosis of cervical m[y]algia plus discogenic 
disease and radiculopathy, even assuming the existence of 
cervical intervertebral disc syndrome, this would also not 
help the veteran's claim.  More particularly, even assuming 
that degenerative disc disease is related to his service-
connected disability, the record does not demonstrate the 
kind of neurological findings which are evidence of the type 
of severe recurring attacks with intermittent relief required 
for a 40 percent evaluation, and are clearly insufficient to 
warrant entitlement to a 60 percent evaluation for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.


III.  Entitlement to an Effective Date Prior to February 6, 
1991 for a 20 percent Evaluation for Service-connected 
Cervical Spine disorder and Upper Back Myositis

Background

In general, except as provided in 38 C.F.R. § 3.400(o)(2) of 
this section and 38 C.F.R. § 3.401(b), the effective date of 
a claim for increased rating is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2001); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).

38 C.F.R. § 3.155 (2001) provides the following:

(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs (VA), from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2001), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following establishment of service 
connection for the veteran's cervical and upper back disorder 
and the RO's assignment of a 10 percent rating in July 1988, 
the veteran did not thereafter file a timely substantive 
appeal as to the rating assigned.  Consequently, the July 
1988 decision with respect to the assignment of a 10 percent 
evaluation became final and was not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991).  

When the veteran later filed a claim to reopen the issue of 
entitlement to an increased rating on February 6, 1991, an 
examination of the record within one year of that date 
demonstrates VA treatment records dated June 8, 1990, which 
contain an assessment of cerviconuchal fibromyositis for the 
previous seven years and in August 1990, the veteran reported 
a six year history of cervical arthritis with neck pain and 
difficulty sleeping due to headaches.  Examination revealed 
limited range of motion and the diagnosis was cervical DJD.  
In her August 1990 private medical report (received by the RO 
on November 28, 1990), Dr. C. indicates that the veteran 
reported a history of trauma to the neck after falling down a 
stairway.  Since then, he reported chronic cervical pain 
without radiation to the upper extremities, but with frequent 
numbness of the hands bilaterally.  Physical examination 
revealed limitation in all active ranges of motion of the 
neck due to pain and spasm in both paraspinal muscles and 
trapezius, right worse than the left, and cervical X-rays 
were interpreted to reveal evidence of DJD.

Private medical records from November 1990 reflect the 
veteran's report of falling and damaging the cervical area, 
and that he wanted to be referred to Dr. S. for gastritis and 
a lot of pain in the cervical area.

VA orthopedic examination in December 1990 revealed that the 
veteran reported upper back and neck problems since his in-
service injury in 1983.  At this time, the veteran complained 
of persistent nuchal and upper back pain accompanied by 
persistent headaches and functional limitations.  Examination 
again revealed some straightening of the cervical lordosis 
and tenderness to pressure with spasm in the cervical 
paravertebral and both trapezius.  Flexion was at 30 degrees, 
extension was 30 degrees, lateral flexion was at 10 degrees, 
and rotation was 30 degrees bilaterally.  X-rays were 
interpreted to reveal no evidence of vertebral body 
pathology.  The diagnosis was cervical paravertebral and 
upper back myositis.





Analysis

When the RO assigned a 20 percent evaluation for a cervical 
and upper back disorder, effective from the date of claim to 
reopen of February 6, 1991, it did so taking into account a 
level of moderate limitation of motion it found to be 
demonstrated by VA examination findings in 1992 and 1993.  
Therefore, the Board finds that if the record does not 
reflect an earlier increase in the severity of his service-
connected disability during the one year prior to February 6, 
1991, the earliest effective date would be the date of claim 
to reopen of February 6, 1991.  The Board notes that although 
it is not clear whether the "claim" of February 6, 1991 may 
permit the application of 38 C.F.R. § 3.400(o)(2), as there 
is no express provision to the contrary and in view of the 
RO's actions in deeming the February 6, 1991 VA form 21-4138 
Form to be a claim for effective date purposes, the Board 
will proceed as if this document may constitute a "formal" 
claim and determine whether the record justifies a 20 percent 
evaluation within one year of the date of that claim. 

In this regard, the Board finds that while the June 8, 1990 
VA outpatient treatment record does not refer to the 
limitation of cervical spine motion as "moderate," the 
limited motion and other findings obtained at this and other 
succeeding examinations are consistent with the findings that 
ultimately formed the basis of the RO's determination to 
grant a 20 percent evaluation as of February 6, 1991, and 
therefore, giving the veteran every benefit of the doubt, the 
Board concludes that the findings of June 8, 1990 are 
consistent with moderate limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Severe limitation of motion 
or persistent neurological findings for a higher rating was 
not indicated.  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292.  Accordingly, the veteran is entitled to an earlier 
effective date of June 8, 1990 for a 20 percent evaluation 
for a cervical spine disorder and his upper back myositis.  
38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).




IV.  Entitlement to Compensation for Knee and Low Back 
Disorders under the Provisions of 38 U.S.C.A. § 1151

Background

At the outset, the Board first notes that as the Board has 
found that the veteran's claim is subject to denial as a 
matter of law, the VCAA and implementing regulations are not 
applicable, and there is therefore no reason to examine 
whether this matter has been adequately developed under the 
VCAA.

In general, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service- 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For 
claims filed prior to October 1, 1997 (such as the instant 
claim), a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).

In June 1992, the veteran filed a claim for compensation for 
left knee and back conditions allegedly arising out of an 
injury that occurred during the course of his treatment at a 
VA facility in 1990.  Attached to the veteran's claim were 
additional VA treatment records from December 1990 to October 
1991 and additional private medical records, dated from 
December 1990 to February 1992.  

The VA treatment records reflect that in December 1990, the 
veteran complained of left knee pain after an injury on 
December 18, 1990.  He specifically related that he fell in 
front of a juice machine, and gave a history of gastritis, 
costochondritis, and osteoarthritis.  Examination revealed 
tenderness at the left knee without swelling or deformity.  
The assessment was status post injury to the left knee.  The 
following day, the veteran reported persistent left knee pain 
and difficulty walking, X-rays were interpreted to reveal no 
evidence of fracture or dislocation, and the diagnosis was 
left knee trauma.  Approximately one week later, it was noted 
that the veteran had been evaluated by a private orthopedic 
surgeon who opined that he had sustained a meniscus tear.  
Examination revealed limitation and pain of the left knee 
joint and the diagnosis was meniscus tear of the left knee.  
An additional record reflects that the veteran reportedly 
slipped and hit his left knee against a soft drink machine 
border one week earlier.  The assessment was left knee 
anterior cruciate ligament sprain with possible meniscal 
tears.  In early January 1991, the veteran reported with the 
complaint of continued knee pain.  In February 1991, it was 
noted that the veteran had been receiving private care for 
his left knee without improvement.  In October 1991, the 
assessment was left knee pain status post arthroscopy.

The private records also note the December 1990 accident, 
indicating that the veteran complained of post traumatic pain 
at the left knee relating to trauma on December 18, 1990.  
The diagnosis was trauma left knee and rule out meniscal 
lesion.  These records further note that the veteran 
subsequently underwent left knee arthroscopy in June 1991.  
In February 1992, there was a diagnosis of cervical spasm and 
low back pain.

A December 1990 accident report reflects that the veteran 
reported slipping in the area of a juice machine and striking 
his left knee on the machine. 

VA outpatient records from June and July 1992 reflect that 
the veteran reported left knee pain and left leg weakness.  

Orthopedic consultation in August 1992 revealed problems that 
included low back and left knee pain.  The veteran indicated 
that he fell in service and later in 1990 at a VA hospital 
with trauma to the left knee.  The assessment noted diffuse 
pain at the back and left hip and knee.

In a letter dated in November 1992, the veteran maintained 
that he sustained a fall at a VA hospital in 1990 that 
resulted in a left knee and back problem.  

VA outpatient records from January 1993 reflect complaints 
that included left knee pain.  

VA outpatient records from February 1993 indicate that the 
veteran reported a history of painful lumbar syndrome and 
chondromalacia of the left knee.  Evaluation of the knees at 
this time revealed an impression that they were post trauma 
and the veteran was prescribed physical therapy.

A private medical statement from February 1993 reflects an 
impression of chondromalacia patella.  Private treatment 
records from March 1993 reflect an assessment of left knee 
pain.

March 1993 VA X-rays of the lumbar spine were interpreted to 
reveal straightening of the lumbar curvature and unilateral 
sacralization of L5 on the right.

In a statement from the veteran's father, dated in April 
1993, the veteran's father contended that the veteran 
sustained a knee injury in 1990 at a VA facility which had 
resulted in knee disability, including arthritis.

A private medical report from April 1993 reflects a diagnosis 
of arthralgia of the knees.  

In statements in support of his claims in May 1993, the 
veteran asserted that he sustained trauma to the left knee 
and lower back as a result of his fall at the Veteran's 
Hospital in December of 1990.  

A private medical report from May 1993 reflects findings of 
limitation and pain on lumbar spine ranges of motion and an 
impression of moderate lumbosacral myositis.  A VA outpatient 
record from May 1993 reflects complaints that included left 
knee pain, and the assessment was left chondromalacia patella 
and lumbar spine spasm.  

Private medical records from June 1993 reflect diagnoses that 
included patella tenderness.  Later in the month, the veteran 
continued to complain of neck and low back pain.  Examination 
of the lumbar and cervical spine revealed tenderness to 
palpation bilaterally.  The ranges of motion were all noted 
to be painful with lumbar spine flexion at 45 degrees.  
Lumbar X-rays indicated L5 sacralization but were otherwise 
negative.  The assessment was cervical/low back pain.

In June 1993, the RO denied service connection for left and 
right knee disorders, and a low back disability. 

In a June 1993 statement in support of his claim, the veteran 
noted that he was claiming his right knee problem as a 
secondary consequence of the fall at the Veteran's Hospital 
in 1990.  He noted that since his left knee surgery there had 
been an "overcharge" on his right knee.  

In the veteran's statements of July 1993, the veteran 
asserted that his right knee had also become affected by 
arthritis.  

In the veteran's July 1993 substantive appeal, the veteran 
contended that he should receive compensation for knee and 
low back disability referable to an accident of December 
1990, which occurred while the veteran was studying under a 
program of vocational rehabilitation.  

A private medical report from August 1993 reflects a decrease 
in the range of motion of the lumbar spine and the impression 
was chronic lumbar strain.

A VA outpatient record from October 1993 indicates that the 
veteran reported a history of left knee pain which had 
continued following an arthroscopy in 1990.

In a letter dated in October 1993, the veteran indicated that 
a recent VA orthopedic evaluation had not included both 
knees.

A November 1993 request for prosthetic services identifies 
the disability for which a walking cane is being requested as 
chondromalacia-low back pain, and the disability for which 
the veteran was hospitalized was identified as degenerative 
joint disease. 

VA outpatient records from December 1993 reflects that the 
veteran received treatment to the left knee.  

In his December 1993 substantive appeal, the veteran 
expressed his contention that he was seeking compensation for 
knee and low back disability solely on the basis that they 
arose out of the accident at a VA facility in 1990.  

A VA outpatient record from January 1994 indicates that the 
veteran's medical history included chondromalacia and other 
conditions.

VA records indicate that in May 1994, the veteran requested a 
right knee brace for left knee pain/arthroscopy and right 
chondromalacia.

VA outpatient records from August to December 1997 reflect 
that in August 1997, there was a diagnosis of back pain.  
Orthopedic consultation revealed that veteran's report of 
chronic back pain for approximately the last 12 years.  In 
September 1997, there was a diagnosis of chronic low back 
pain.  


Analysis

It is clear that the veteran has current bilateral knee and 
low back disability that he is competent at least to some 
degree to relate to the accident that occurred at a VA 
facility in December 1990.  However, under 38 U.S.C.A. § 
7104(c), the Board is bound in its decisions by the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  

In this regard, the Board observes that, in VAOPGCPREC 1-99 
(Feb. 16, 1999), the VA General Counsel determined that 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001) authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort; remedies for such acts are 
beyond the scope of section 1151.  See also Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (section 1151 does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 
1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization).

The Board notes that while the record reflects that the 
veteran may have been at the VA facility at the time of his 
fall to submit to examination for vocational rehabilitation 
purposes, the Board's reading of VAOPGCPREC 1-99 does not 
negate the requirement that injury result from treatment 
itself, and not from an incident that is merely coincident 
with that treatment.  

In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim should be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  Since the veteran seeks 
compensation under 38 U.S.C.A. § 1151 for bilateral knee and 
low back disability incurred as a result of an intervening 
cause during a VA hospitalization, and not as a result of 
treatment or an examination rendered by the VA, his claim, 
which is without legal merit, must be denied.


ORDER

New and material evidence having been submitted, the claims 
for service connection for a neuropsychiatric disorder and a 
right eye disorder are reopened. 

Service connection for cataracts of the right eye is granted.

An evaluation in excess of 20 percent for a service-connected 
cervical and upper back disorder is denied.

Entitlement to an earlier effective date of June 8, 1990 for 
the grant of a 20 percent evaluation for a cervical and upper 
back disorder is granted.

Compensation for right and left knee and low back 
disabilities under the provisions of 38 U.S.C.A. § 1151 is 
denied.


REMAND

As was noted earlier, while the Board found that the evidence 
was sufficient to both reopen and to grant service connection 
for right eye cataracts, it did not find it sufficient to 
enable it to grant service connection for a neuropsychiatric 
disability, including PTSD, noting that the lack of a 
contemporaneous in-service diagnosis of a psychiatric 
disorder together with evidence of other possible etiology 
for current psychiatric disability requires the remand of 
this issue for further evidentiary development.  In addition, 
the Board finds that because of the change in the law brought 
about by the VCAA and the regulations promulgated thereto 
(See 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)), this and 
the other remaining issues of entitlement to service 
connection for chronic cephalalgia, gastritis and 
costochondritis must be remanded for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA and new regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Thus, for the aforementioned reasons, the Board 
finds that a remand of the remaining claims to the RO is now 
required.

In this regard, it is not possible to conclude that an 
additional medical examination or opinion would not be 
beneficial to the veteran in order to ascertain whether any 
current neuropsychiatric disability, chronic cephalalgia, 
costochondritis, or gastritis was connected to service, to a 
period of one year following service, or to service-connected 
disability.

While the Board has focused on the need for an additional VA 
examination, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

With respect to the issue of service connection for 
osteoarthritis, the law provides that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board concludes that in view of its finding 
that the veteran filed a timely notice of disagreement in 
July 1993 with the rating decision that denied this claim in 
July 1993, the Board is now required to remand this claim for 
issuance of an appropriate statement of the case.

After the RO has been given the opportunity to cure such a 
defect, this claim should be returned to the Board only if 
the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
("absent a NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required -- indeed, it had no authority -- to 
proceed to a decision") (citation omitted).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), 
and the regulations promulgated thereto.  
Additional development should include, 
but is not necessarily limited to, the 
scheduling of new VA examinations to 
determine, to the extent possible, 
whether it is at least as likely as not 
that any current psychiatric disability, 
including PTSD, chronic cephalalgia, 
costochondritis, and gastritis is related 
to the veteran's military service, to a 
period of one year following service, or 
to a service-connected disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
results of the examination and any other 
development conducted pursuant to the 
VCAA and its implementing regulations 
should then be associated with the claims 
file.

2.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

With respect to the issue of entitlement 
to service connection for osteoarthritis, 
the RO should furnish the veteran a 
Statement of the Case addressing this 
claim and afford him an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  Any 
additional action considered necessary to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  The RO should advise the 
veteran that the claims file will not be 
returned to the Board for appellate 
consideration of this issue following the 
issuance of the Statement of the Case 
unless he perfects his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

